DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered. Claims 1-16 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Greco on January 26, 2022.
The application has been amended as follows: 
In the claims:
At the top of page 1, of the Claims filed on 1/19/22, please Delete the following phrase:
Claims (16)
On page 2, of the Claims, please Cancel claims 4 and 5, 
On page 3, of the Claims, please Cancel claims 12 and 13. 

At the top of page 1, of the Claims, the phrase “Claims (16)” has been deleted thereby preventing any confusion thus placing the application in better condition for allowance. In addition, claims 4, 5, 12 and 13 have all been cancelled thereby placing the application in better condition for allowance. 
Allowable Subject Matter
Claims 1-3, 6-11 and 14-16 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to pliers. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a fixed handle including an inwardly extended portion extending from the fixed jaw toward a longitudinal axis, wherein the inwardly extended portion includes an upper surface, a lower surface and a side surface all of which engage with a first side of a base of a tool insert and a movable handle including an inwardly extended portion extending from the movable jaw toward the longitudinal axis, wherein the inwardly extended portion includes an upper surface, a lower surface and a side surface all of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723